ifrre}/fandlMk                               _                       X«;7?ietA})tiM
      v.        ... pp                       dlo Qh-M-no\oz-r«.            £our)oFUtfttdts'
        The &ak Or 7tw                                    :                df7^.fM^P^
      ,ECEiVED    \H oAfptlltl
         •rt nt Appeals
-**
        Sixth District

       ulc z 9 21m

      .Cii * U t I C4j   Texas
                         iw
                                        fifOXP. MOTTOA) tie P/r£AKTOA)r>FTTMIC
Dslira Autrey, Cleri^ ^^^ mm/lvr


                  dffllbftl&tB^Gk Mfi.YJt/i&fonot-l'iwfo lih $rtpptntefa-dpptJhnif* (put*?*) JLwltrx
       Br**l W /toi^A fo tQiMfdu). JpfklhAl ^A^dp^hAff)^) *WV a?,J />a,f y/ A
      A>rzkaf a -W a*rJ rar^f opy jes &>//*) rV//? 4
          1*1^ jVcyftskfri ftourf Op %'-frk ^ pMtJxrtt-PoM.                                            /




                                                                        ffJtteo/6*/(y &Ld4trl
                                                                    A

                                                                    /?£ ^>X /frfo*/1 -^
dwlld jw#                         SHREVEPORX i.A 7.10
                                   24 DEC2014 PM2 L.
/Hwfalt 7Z7U1/           VJ\I^
                 w
                     ^
                                                         USA
                         /00 AJorA J%^ Um Ave/iue #2z>